Citation Nr: 0006667	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-340 22	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
post operative status, currently evaluated as 20 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
which granted service connection and a 20 percent rating for 
the postoperative residuals of a medial meniscectomy with 
degenerative joint disease of the left knee.  In November 
1999 the veteran appeared and gave testimony at a hearing 
before the undersigned Board member at the RO.  A transcript 
of this hearing is of record.  


FINDING OF FACT

The veteran's service connected left knee disorder, post 
operative status, results in severe left knee disability.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a left knee 
disorder, post operative status, have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it finds the veteran's claim 
for an increased rating for a left knee disorder to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), in 
that the claim is plausible.  The Board also finds that all 
relevant facts pertinent to the claim have been developed to 
the extent possible, and no further assistance to the veteran 
is required in order to satisfy the VA's duty to assist him 
in the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).

Of record is a May 1997 statement from M. K. Levitsky, M.D., 
who reported evaluating the veteran in April 1997, after he 
injured his left knee in a fall.  Evaluation revealed no 
joint effusion.  There was a healed incision over the medial 
aspect of the left knee.  There was significant medial laxity 
with valgus stressing with no lateral instability present.  
Tenderness was noted medially over the medial collateral 
ligament.  Lachman's and Drewar's tests were very positive.  
X-rays showed severe medial compartment degenerative 
arthritis and a fairly normal appearing patellofemoral joint 
space.  The diagnoses included left knee sprain; medial 
compartment degenerative arthritis of the left knee; old tear 
of the anterior cruciate ligament; and sprain of the medial 
collateral ligament.  Dr. Levitsky noted that the left knee 
was very unstable and he believed that the veteran would 
require a total left knee replacement in the future.  

On a July 1997 VA orthopedic examination, the veteran 
complained of episodes of left knee pain that occur a few 
times a week.  There had been no swelling or locking, but 
buckling did occur.  The veteran also said that he had had 
fallen when his knee gave out, with the most recent fall 
occurring in March 1997.  He said that his symptoms were 
increased with weather changes but did not indicate that 
climbing one or two flights of steps increased his knee 
symptoms.  Examination revealed that the veteran did not limp 
on ambulation.  Heel and toe walking was accomplished well.  
Left knee motion was from 0 to 135 degrees with 
patellofemoral crepitation.  There was a bony prominence 
medially but there was no effusion.  There was 1+ laxity of 
the patella, 1+ anterior laxity, and 1+ medial laxity There 
was tenderness about the patella and medial joint fissure.  A 
scar was noted on the medial aspect of the knee which was 6 
inches long with numbness laterally.  There was moderate 
atrophy of the vastus medialis of the left thigh.  The 
diagnoses were status post reconstruction, lateral ligaments 
left knee, with residual instability; degenerative joint 
disease, post traumatic, left knee with atrophy of the vastus 
medialis; and symptomatic arthrofibrosis of the left knee.  
The examiner also commented that there would be a functional 
problem with the left knee resulting in lack of strength, 
lack of endurance, increased fatigability, and flare-ups 
which will cause loss of motion.  It was said that this was 
supported by instability, atrophy of the left thigh, and bony 
productivity clinically evident on the medial aspect of the 
left knee.  

During a November 1999 hearing before the undersigned Board 
member, the veteran said that he had undergone knee surgery 
in 1974, while in the service.  The veteran said that his 
left knee would totally pop out of its socket on occasion.  
He further said his knee had gotten worse since his July 1997 
examination.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's service connected left knee disability has been 
assigned a 20 percent evaluation under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5257 on the basis of 
impairment of the knee.  Under the provisions of this 
diagnostic code, a 20 percent evaluation is assigned for 
impairment of the knee with recurrent subluxation or lateral 
instability, resulting in moderate disability.  A 30 percent 
rating is assignable under Diagnostic Code 5257 if there is 
recurrent subluxation or lateral instability of the knee 
resulting in severe disability.  

The record contains a statement from the veteran's private 
physician who indicated that the veteran has instability of 
his left knee and the physician also opined that the veteran 
would eventually require a total left knee replacement.  On a 
recent VA orthopedic examination essentially full range of 
motion in the left knee was reported, but the veteran was 
noted to have patella laxity, medial laxity, and anterior 
laxity in the left knee.  Moderate atrophy of the vastus 
medialis of the left knee was also reported.  The examiner 
also commented that there was lack of strength, lack of 
endurance, and increased fatigability in the left knee.  
Given the degree of left knee instability, the weakness in 
the left knee, and the muscle atrophy, and given the holding 
of the United States Court of Appeals for Veterans Claims in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board is of the 
opinion that the veteran currently experiences severe left 
knee disability.  Since that is the case, a 30 percent 
evaluation under the provisions of Diagnostic Code 5257 is 
warranted for the veteran's service connected left knee 
disorder.

Ratings in excess of 30 percent for a left knee disorder may 
be assigned when extension of the knee is limited to 30 
degrees or when the knee is ankylosed in flexion between 10 
degrees and 20 degrees.  In each of these cases a 40 percent 
rating may be assigned.  See Diagnostic Codes 5256 and 5261.  
However, no such pathology is present here.  The veteran does 
not have ankylosis of the knee at any angle, and he has a 
full range of extension of the knee to a zero degree 
position.  As such, a rating in excess of 30 percent is not 
warranted here.  


ORDER

An increased rating for a left knee disorder is granted to 
the extent indicated, subject to the law and regulations 
governing payment of monetary benefits



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

